Citation Nr: 0821766	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.

2.  Entitlement to service connection for a back disorder for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971, from December 1971 to January 1974, and from February 
1974 to May 1977.  The appellant is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appellant also claimed entitlement to service connection 
for the cause of the veteran's death.  She further claimed 
entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides and, entitlement to 
service connection for a cardiac disorder as secondary to 
diabetes mellitus.  The latter two issues were claimed for 
accrued benefits purposes.

The veteran claimed exposure to herbicides based on alleged 
service in the Republic of Vietnam.  During the period 
claimed, the veteran was in the U. S. Marine Corps serving 
onboard a U. S. Navy ship.  There was a question of whether 
he ever was in Vietnam.  

The appellant's claim was denied in February 2006.  She 
submitted her notice of disagreement in May 2006.  The RO 
deferred issuing a statement of the case because of a stay 
imposed on such cases as a result of the United States Court 
of Appeals for Veterans Claims (Court) decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  This decision 
interpreted pertinent VA regulations as allowing for a 
presumption of exposure to herbicides to veterans that served 
on vessels offshore from Vietnam, whether they ever were in 
Vietnam.  Thus there would be entitlement to presumptive 
service connection for specific disabilities, to include 
diabetes mellitus, for such veterans.  This interpretation 
was contrary to VA's prior interpretation that presumption of 
exposure was afforded only to those that had service that 
required them to set foot in country.

The decision was appealed to the United States Court of 
Appeals for the Federal Circuit.  The Federal Circuit issued 
an opinion that reversed the Court's decision on May 8, 2008.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Although the underlying decision in Haas was reversed, the 
Secretary has not yet lifted the stay on the adjudication of 
claims previously affected by the stay.  Accordingly, the RO 
will be able to issue the required statement of the case once 
clearance has been granted to proceed with adjudication of 
such cases.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant perfected her appeal for the two accrued 
benefits issues in June 2007.  She indicated that she did not 
desire to have a Board hearing at that time.

The appellant's appeal was certified to the Board on March 1, 
2008.  The appellant submitted a request for a video 
conference hearing that was received at the Board on April 
18, 2008.  The request is timely as it was received within 90 
days of the certification of her appeal.  See 38 C.F.R. 
§ 20.1304(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
transferred to the Nashville RO and the 
appellant should be scheduled for a video 
conference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The appellant and her 
representative should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


